Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.
Applicant argues that Oborn fails to disclose “a beveled shape region comprising a first lumen orifice, a second lumen orifice, at least a portion of the septum first side, at least a portion of the septum second side, and a septum top surface.”  Applicant further argues that most of the orifice 60 and 62 are outside the bevel shape region.  The examiner agrees with this characterization of Oborn, however, the claim does not require that the entire orifice is located in the beveled region.  Since a portion of the first and second orifices of Oborn are located within the beveled region, Oborn meets the claim language.  
Applicant further argues that Oborn makes the orifices lateral on the sidewall of the catheter body and opposite to each other, such an orientation is the solution for reducing recirculation.  Applicant states that this is contrary to the claimed invention wherein the first and second orifices are placed next to each other and entirely within the beveled region.  The examiner agrees with the characterization of Oborn, however, the claims do not delineate this distinction over Oborn.
With regard to cited figs. 19A-D of Oborn, Applicant argues that Oborn does not teach eaves that extend to the septum top surface, nor does Oborn disclose the solution to recirculation.  The examiner does not find this argument convincing.  As can be seen in annotated figs. 19B, D below, the septum top surface forms the eaves.

    PNG
    media_image1.png
    789
    1064
    media_image1.png
    Greyscale

Additionally, the limitations drawn to reducing recirculation are interpreted to be functional recitations.  A person of ordinary skill in the art would recognize that the catheter of Oborn shown in figs. 19A-D would restrict recirculation as the fluid exiting the catheter would contact the portions labeled as eaves in fig. 19B and change directions away from the opposing intake lumen.
Applicant further points to the central portion of the beveled tip as having no eaves.  While this section does not appear to have eaves, another section of the beveled portions, as annotated above, includes eaves as claimed.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-12, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oborn et al (US 9,579,485).
Regarding claim 1, Oborn discloses a multi-lumen catheter comprising:
an elongated catheter body 11 comprising a catheter top, a catheter bottom, a catheter first side and a catheter second side (fig. 7B – top and bottom align with plane of the page and lie above and below the cross section shown, first and second side are right and left side of the catheter), 
a proximal end,
a distal end having a catheter tip 50, 
a first lumen 12 extending from the proximal end to the distal end, and a second lumen 14 extending from the proximal end of the distal end, the first lumen and the second lumen are substantially parallel (col. 4, lines 42-44; figs. 7A, 7B, 9F illustrate parallel lumens understood to be included in all embodiments), 
a septum 90 comprising a septum first side adjacent the first lumen and a septum second side adjacent the second lumen wherein the septum separates the first lumen from the second lumen (Figs. 7A, 7B; col. 7, lines 43-45), 
a central longitudinal axis 70 extending from the catheter proximal end to a catheter distal end (as shown in fig. 3 and understood to be present in all embodiments), and 
a beveled shape region 50 comprising a first lumen orifice 60, a second lumen orifice 62, at least a portion of the first septum side, at least a portion of the second septum side, and a septum top surface (fig. 7B, annotated below), wherein 
at least a portion of the septum first side and at least a portion of the septum top surface form a first eave over the first lumen, and at least a portion of the septum second side and at least a portion of the septum top surface form a second eave over the second lumen (fig. 7B, annotated below, and fig. 8C), 

    PNG
    media_image2.png
    777
    1097
    media_image2.png
    Greyscale

the first eave and the second eave form a baffle (as it redirects flow from a distal direction to a distal-lateral direction) so that when fluid is exiting the orifice, fluid is directed away from the catheter orifice, thereby reducing recirculation (see flow arrows in figs. 7A, 7B; col. 7, lines 26-39: the angular flow of the fluid out of the orifice reduces recirculation),
the first eave comprises a region of the septum first side leading up into the septum top surface and half of the septum top surface spanning from the central longitudinal plane to the first lumen orifice, and the second eave comprises a region of the septum second side leading up into the septum top surface and half of the septum top surface spanning from the central longitudinal plane to the second lumen orifice (see fig. 7B annotated below).

    PNG
    media_image3.png
    776
    965
    media_image3.png
    Greyscale



Regarding claim 2, Oborn discloses the claimed configuration as can be seen in annotated figs.7B and 8C below.

    PNG
    media_image4.png
    864
    1392
    media_image4.png
    Greyscale

Regarding claim 3, Oborn shows that the first eave has a curved shape the forms part of the first lumen orifice and the second eave has a curved surface that forms part of the second lumen orifice (fig. 7B).
Regarding claim 5, Oborn discloses that the first lumen can be a dedicated suction or a dedicated return line, and the second lumen can be a dedicated suction or return line (col. 9, lines 22-33 – the lumens are identical and either lumen can be dedicated return or suction line).
Regarding claim 6, Oborn discloses that the catheter body comprises a generally oval or stadium shaped cross section, a height H1, and a width W3, wherein the height is less than the width (see fig. 8A annotated below).

    PNG
    media_image5.png
    500
    437
    media_image5.png
    Greyscale

Regarding claim 7, Oborn shows that the septum comprises a width W1 measured along the central latitudinal axis, and a width W2 measured along the upper latitudinal axis, wherein W1 is less than W2.  See fig. 8A annotated below.

    PNG
    media_image6.png
    537
    497
    media_image6.png
    Greyscale


Regarding claim 8, Oborn shows that the beveled region comprises a chamfered edge, the chamfered edge having a thickness Th1 measured along the central longitudinal axis.  See enlarged portion of fig. 7B annotated below.

    PNG
    media_image7.png
    514
    599
    media_image7.png
    Greyscale

Regarding claim 9, Oborn discloses that the beveled shape region includes a bevel top edge at a proximal end of the beveled shape region an adjacent the catheter top, wherein the bevel tip edge can be straight or curved (see annotated fig. 5 below).

    PNG
    media_image8.png
    663
    668
    media_image8.png
    Greyscale

Regarding claim 11, Oborn discloses that he beveled shape region extends for a distance D3, measured parallel to the central latitudinal plane, from the chamfered edge to the z-axis.  See fig. 7B annotated below.

    PNG
    media_image9.png
    797
    485
    media_image9.png
    Greyscale


Regarding claim 12, Oborn shows the catheter thicknesses as claimed.  See fig. 8A annotated below.

    PNG
    media_image10.png
    489
    755
    media_image10.png
    Greyscale

Regarding claim 15, Oborn discloses a third lumen 15 adjacent the first lumen and the second lumen (fig. 7A; col. 8, lines 56-60).
Regarding claim 17, Oborn discloses that the beveled shape region comprises a first lumen orifice having a cross section with a generally ovate shape, and a second lumen orifice having a cross section with a generally ovate shape (fig. 8C).
Regarding claim 18, the lumens each have a cross section having a generally ovate shape with a first major axis and a first minor axis (see fig. 8C annotated below).

    PNG
    media_image11.png
    561
    371
    media_image11.png
    Greyscale

Regarding claim 19, Oborn discloses that the beveled shape region has a plane of symmetry along the central longitudinal plane (fig. 7B).
Regarding claim 20, Oborn discloses that the catheter is configured to improve flow into and out of the catheter tip and to reduce undesired recirculation during hemodialysis treatment (col. 9, lines 22-35).

Claims 1, 2, 10 and 16 are rejected over a different embodiment of Oborn shown in figs. 19A-D.  
Regarding claim 1, Oborn discloses a multi-lumen catheter comprising 
an elongated catheter body 11 comprising a catheter top, a catheter bottom, a catheter first side and a catheter second side (fig. 19B – top and bottom for left and right sides, first and second sides are on the top and bottom of the cross section), 
a proximal end, 
a distal end having a catheter tip 1150, 
a first lumen 1160 extending from the proximal end to the distal end, and a second lumen 1162 extending from the proximal end of  the distal end, the first lumen and the second lumen are substantially parallel (col. 4, lines 42-44; figs. 7A, 7B, 9F illustrate parallel lumens understood to be included in all embodiments), 
a septum comprising a septum first side adjacent the first lumen and a septum second side adjacent the second lumen wherein the septum separates the first lumen from the second lumen (fig. 19B annotated below), 
a central longitudinal axis extending from the catheter proximal end to the catheter distal end (fig. 19B going into the page)
and a beveled shape region 1150 comprising a first lumen orifice 1160, a second lumen orifice 1162, at least a portion of the first septum side, at least a portion of the second septum side, and a septum top surface (see fig. 19B annotated below), wherein 
at least a portion of the septum first side and at least a portion of the septum top surface form a first eave over the first lumen, and at least a portion of the septum second side and at least a portion of the septum top surface form a second eave over the second lumen (fig. 19B, annotated below),
the eaves redirect fluid flow from a distal direction to a distal-lateral direction thereby forming a baffle.  The redirection of the flow away from the catheter prevents recirculation.  Additionally, this is interpreted to be a functional recitation, and as them structure of figs. 19A-D of Oborn appears to be very similar to that shown in figs. 6-9 of the instant invention, the device of Oborn would function in the same manner as the claimed invention,

    PNG
    media_image12.png
    498
    595
    media_image12.png
    Greyscale

the first eave comprises a region of the septum first side leading up into the septum top surface and a half of the septum top surface spanning from the central longitudinal plane to the first lumen orifice, and the second eave comprising a region of the septum second side leading up into the septum top surface and half of the septum top surface spanning from the central longitudinal plane to the second lumen orifice (see figs. 19B, D below).

    PNG
    media_image13.png
    787
    1072
    media_image13.png
    Greyscale

Regarding claim 2, Oborn discloses the catheter as claimed.  See fig. 19B annotated below.

    PNG
    media_image14.png
    515
    721
    media_image14.png
    Greyscale


Regarding claim 10, Oborn discloses the septum first segment and septum second segment as claimed.  See fig. 19C annotated below.  

    PNG
    media_image15.png
    824
    568
    media_image15.png
    Greyscale

Regarding claim 16, Oborn discloses the angles as claimed.  See fig. 19D annotated below.

    PNG
    media_image16.png
    691
    429
    media_image16.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oborn.
Claim 13 calls for the catheter body to comprise at least one aperture extending through the catheter top and into at least one of the first lumen and the second lumen.  Claim 14 calls for the catheter body to comprise at least one aperture extending through the catheter bottom and into the first or second lumen.  Oborn figs. 1-9 show the embodiment relied upon in the rejection of claim 1 above.  Oborn further teaches an embodiment shown in fig. 20A wherein the catheter body includes apertures 1260A, 1262A extending through the top and bottom of the catheter into the first and second lumens to assist in preventing the catheter getting suctioned to the vessel wall, causing damage thereto and not functioning properly (col. 13, lines 35-42). It is also noted that the top and bottom are arbitrarily identified with respect to each other so the designation of top and bottom do not affect the scope of claims 13 and 14. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter shown in figs 1-9 of Oborn to include apertures as shown in fig. 20A of Oborn to prevent the catheter from getting suctioned to the vessel wall during use thereby damaging the vessel and rendering the device less effective for its intended purpose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783